                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ZECKEYA PERRY
ADC #156241                                                               PLAINTIFF

V.                         CASE NO. 5:19-CV-00259-BSM-BD

WELLPATH, et al.                                                       DEFENDANTS


                                       ORDER

      After de novo review of the record, including Zeckeya Perry’s objections, United

States Magistrate Judge Beth Deere’s partial recommended disposition [Doc. No. 47] is

adopted. Perry’s motions to amend his complaint [Doc. Nos. 19, 22] are denied, and his

motion to strike [Doc. No. 21] is denied as moot. Tony McHan’s motion for judgment on

the pleadings [Doc. No. 33] is granted. The motion for partial summary judgment of

Wellpath, LLC and Dr. Steven Stringfellow [Doc. No. 37] is granted in part and denied in

part. Perry’s claims against McHan and Stringfellow are dismissed without prejudice, and

McHan and Stringfellow are dismissed. Perry’s claims against Wellpath are limited to the

time period between October 19, 2016, and February 6, 2017.

      IT IS SO ORDERED this 14th day of February, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
